Exhibit 10.14

LOGO [g71299ex10_141.jpg]

 

Exhibit 10.14

UNITED STATES OF AMERICA

Before The OFFICE OF THRIFT SUPERVISION

In the Matter of ) ) ) Order No.: NE-10-09

PAMRAPO SAVINGS BANK, SLA ) ) Effective Date: March 29, 2010

Bayonne, New Jersey OTS Docket No. 05584 )

) )

)

STIPULATION AND CONSENT TO THE ISSUANCE OF

AN ORDER OF ASSESSMENT OF A CIVIL MONEY PENALTY

WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its
Regional Director for the Northeast Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed PAMRAPO SAVINGS BANK, SLA, Bayonne, New Jersey,
OTS Docket No. 05584 (Association), that grounds exist to initiate a civil money
penalty assessment proceeding against the Association pursuant to 12 U.S.C. §
1818(i); and

WHEREAS, the Regional Director, pursuant to delegated authority, is authorized
to issue Orders of Assessment of a Civil Money Penalty where a savings
association has consented to the issuance of an order; and

WHEREAS, the Association desires to cooperate with the OTS to avoid the time and
expense of an administrative civil money penalty proceeding by entering into
this Stipulation and Consent to the Issuance of an Order of Assessment of a
Civil Money Penalty (Stipulation)

Pamrapo Savings Bank, SLA Stipulation and Consent to the Issuance of an Order of
Assessment of a Civil Money Penalty Page 1 of 6



--------------------------------------------------------------------------------

LOGO [g71299ex10_142.jpg]

 

without admitting or denying that such grounds exist, but only admitting the
statements and conclusions in Paragraphs 1 and 2 below concerning Jurisdiction,
hereby stipulates and agrees as follows: Jurisdiction.

The Association is a “savings association” within the meaning of 12 U.S.C. §
1813(b) and 12 U.S.C. § 1462(4). Accordingly, the Association is an “insured
depository institution” as that term is defined in 12 U.S.C. § 1813(c).

Pursuant to 12 U.S.C. § 1813(q), the Director of the OTS is the “appropriate
Federal banking agency” to initiate and maintain a civil money penalty
proceeding against the Association pursuant to 12 U.S.C. § 1818(i).

OTS Findings of Fact.

3. Based on its March 31, 2008 examination of the Association, OTS finds the
Association has an ineffective Anti-Money Laundering (AML) and Bank Secrecy Act
(BSA) Compliance Programs, and has failed to comply with requirements of various
laws and regulations, including:

a. 31 U.S.C. § 5318 (h), 31 C.F.R. § 103.120(b), and 12 C.F.R. § 563.177
(requiring an effective AML program);

b. 12 C.F.R. § 563.180(d) and 31 C.F.R. § 103.18 (requiring the timely filing of
accurate Suspicious Activity Reports (SARs)); and

c. 31 C.F.R. § 103.22 (requiring the filing of Currency Transaction Reports.
Consent.

4. The Association consents to the issuance by the OTS of the accompanying Order
of Assessment of a Civil Money Penalty (Order). The Association further agrees
to comply with

Pamrapo Savings Bank, SLA Stipulation and Consent to the Issuance of an Order of
Assessment of a Civil Money Penalty Page 2 of 6



--------------------------------------------------------------------------------

LOGO [g71299ex10_143.jpg]

 

the terms of the Order upon the Effective Date of the Order and stipulates that
the Order

complies with all requirements of law.

Finality.

5. This Order is issued by the OTS under the authority of 12 U.S.C. § 1818(i).
Upon the Effective Date, it shall be a final order, effective and fully
enforceable by the OTS under the provisions of 12 U.S.C. § 1818(i).

Waivers.

6. The Association waives the following:

the right to be served with a written notice of the OTS’s assessment of a civil
money penalty against it as provided by 12 U.S.C. § 1818(i) and 12 C.F.R. Part
509;

the right to an administrative hearing including, without limitation, any such
right provided by 12 U.S.C. §§ 1818(h) or 1818(i);

the right to seek judicial review of the Order, including, without limitation,
any such right provided by 12 U.S.C. §§ 1818(h) or 1818(i), or otherwise to
challenge the validity of the Order;

any and all claims against the OTS, including its employees and agents, and any
other governmental entity for the award of fees, costs, or expenses related to
this OTS enforcement matter and/or the Order, whether arising under common law,
federal statutes, or otherwise; and

the right to assert this proceeding, this consent to the issuance of the Order,
and/or the issuance of the Order, the payment of any monies, or the provision of
any other financial relief as contemplated by the Order, as the basis for a
claim of double jeopardy

Pamrapo Savings Bank, SLA Stipulation and Consent to the Issuance of an Order of
Assessment of a Civil Money Penalty Page 3 of 6



--------------------------------------------------------------------------------

LOGO [g71299ex10_144.jpg]

 

in any pending or future proceeding brought by the United States Department of
Justice or any other governmental entity. OTS Authority Not Affected.

7. Nothing in this Stipulation or accompanying Order shall inhibit, estop, bar
or otherwise prevent the OTS from taking any other action affecting the
Association if at any time the OTS deems it appropriate to do so to fulfill the
responsibilities placed upon the OTS by law. The OTS agrees not to institute
further proceedings against the Association for the specific acts, omissions, or
violations in the Findings of Fact set forth in Paragraph 3 above to the extent
known to the OTS as of the Effective Date of the accompanying Order, unless such
acts, omissions, or violations reoccur.

Other Governmental Actions Not Affected.

8. The Association acknowledges and agrees that its consent to the issuance of
the Order is solely for the purpose of resolving the matters addressed herein,
consistent with Paragraph 7 above, and does not otherwise release, discharge,
compromise, settle, dismiss, resolve, or in any way affect any actions, charges
against, or liability of the Association that arise pursuant to this action or
otherwise, and that may be or have been brought by any governmental entity other
than the OTS.

Miscellaneous.

The laws of the United States of America shall govern the construction and
validity of this Stipulation and the Order.

If any provision of this Stipulation and/or the Order is ruled to be invalid,
illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and

Pamrapo Savings Bank, SLA Stipulation and Consent to the Issuance of an Order of
Assessment of a Civil Money Penalty Page 4 of 6



--------------------------------------------------------------------------------

LOGO [g71299ex10_145.jpg]

 

enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby, unless the Regional Director in his or her sole
discretion determines otherwise.

All references to the OTS in this Stipulation and the Order shall also mean any
of the OTS’s predecessors, successors, and assigns.

The section and paragraph headings in this Stipulation and the Order are for
convenience only and shall not affect the interpretation of this Stipulation or
the Order.

The terms of this Stipulation and the Order represent the final agreement of the
parties with respect to the subject matters hereof and constitute the sole
agreement of the parties with respect to such subject matters.

Signature of Directors/Board Resolution.

14. Each Director signing this Stipulation attests that he or she voted in favor
of a Board resolution authorizing the consent of the Association to the issuance
of the Order and the execution of the Stipulation.

[Remainder of Page Intentionally Left Blank]

Pamrapo Savings Bank, SLA Stipulation and Consent to the Issuance of an Order of
Assessment of a Civil Money Penalty Page 5 of 6



--------------------------------------------------------------------------------

LOGO [g71299ex10_146.jpg]

 

WHEREFORE, the Association, by its directors, executes this Stipulation.

PAMRAPO SAVINGS BANK, SLA

Bayonne, New Jersey

By: /s/ Daniel J. Massarelli Accepted by: OFFICE OF THRIFT SUPERVISION

By:

Daniel J. Massarelli, Chairman

Michael E. Finn

Regional Director, Northeast Region

Date: See Effective Date on page 1

Herman Brockman, Director

Patrick D. Conaghan, Esq., Director

Robert Doria, Director

Kenneth Poesi, Director

Pamrapo Savings Bank, SLA Stipulation and Consent to the Issuance of an Order of
Assessment of a Civil Money Penalty Page 6 of 6



--------------------------------------------------------------------------------

LOGO [g71299ex10_147.jpg]

 

WHEREFORE, the Association, by its directors, executes this Stipulation.

PAMRAPO SAVINGS BANK, SLA

Bayonne, New Jersey

By: /s/ Daniel J. Massarelli Accepted by: OFFICE OF THRIFT SUPERVISION

By:

Daniel J. Massarelli, Chairman

Michael E. Finn

Regional Director, Northeast Region

Date: See Effective Date on page 1

Herman Brockman, Director

Patrick D. Conaghan, Esq., Director

Robert Doria, Director

Kenneth Poesi, Director

Pamrapo Savings Bank, SLA Stipulation and Consent to the Issuance of an Order of
Assessment of a Civil Money Penalty Page 6 of 6